DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 of U.S. Patent No. 10679540. 

Present Application
US Patent 10679540
1. A direct current-to-direct current converter comprising: 

a first converter which outputs a first power voltage in a first mode or in a second mode 

based on a first inductor current generated by alternately turning on a plurality of transistors therein, 

wherein the first converter operates in a first driving manner in the first mode, and operates in a second driving manner in the second mode; 





a second converter which outputs a second power voltage based on a second inductor current generated by alternately turning on a plurality of to transistors therein, 

wherein the second converter operates in a third driving manner in the second mode, and a magnitude of the second power voltage in the second mode is different from a magnitude of the second power voltage in the first mode; and 


a mode selector which supplies a mode control signal to the first and second converters, wherein the first and second converters are driven in the first mode or the second mode based on the mode control signal, 






wherein the first converter comprises: a first inductor coupled between an input power source and a first node, wherein the first inductor generates the first inductor current; 


a first transistor coupled between the first node and a ground; a first power saving transistor coupled in parallel to the first transistor, 

wherein the first power saving transistor has a size smaller than a size of the first transistor; 


a second transistor coupled between the first node and a first output end; and 

a second power saving transistor coupled in parallel to the second transistor, 

wherein the second power saving transistor has a size smaller than a size of the second transistor.

1. A direct current-to-direct current converter comprising: 

a first converter which outputs a first power voltage in a normal mode or in a power saving mode 
based on a first inductor current generated by alternately turning on a plurality of transistors therein, 

wherein the first converter operates in a first driving manner in the normal mode, and operates in a second driving manner in the power saving mode, and a magnitude of the first power voltage in the power saving mode is a same as a magnitude of the first power voltage in the normal mode; 

a second converter which outputs a second power voltage based on a second inductor current generated by alternately turning on a plurality of transistors therein, 

wherein the second converter operates in a third driving manner in the power saving mode, and a magnitude of the second power voltage in the power saving mode is different from a magnitude of the second power voltage in the normal mode; and 

a mode selector which supplies a mode control signal to the first and second converters, wherein the first and second converters are driven in the normal mode or the power saving mode based on the mode control signal, 

wherein a potential difference between the first power voltage and the second power voltage in the power saving mode is less than that in the normal mode.

[claim 10] 10. The direct current-to-direct current converter of claim 1, wherein the first converter includes: a first inductor coupled between an input power source and a first node, wherein the first inductor generates the first inductor current; 

[claim 10] a first transistor coupled between the first node and a ground; a first power saving transistor coupled in parallel to the first transistor, 

[claim 10] wherein the first power saving transistor has a size smaller than a size of the first transistor; 

[claim 10] a second transistor coupled between the first node and a first output end; 

[claim 10] a second power saving transistor coupled in parallel to the second transistor, 

[claim 10] wherein the second power saving transistor has a size smaller than a size of the second transistor; and 

[claim 10] a first switching controller which controls on/off operations of the first transistor, the second transistor, the first power saving transistor and the second power saving transistor, wherein the first transistor and the second transistor are alternately turned on in the normal mode, and the first power saving transistor and the second power saving transistor are alternately turned on in the power saving mode.

2. The direct current-to-direct current converter of claim 1, wherein the first converter further comprises: a first switching controller which controls on/off operations of the first to transistor, the second transistor, the first power saving transistor and the second power saving transistor, wherein the first transistor and the second transistor are alternately turned on in the normal mode, and wherein the first power saving transistor and the second power saving transistor are alternately turned on in the power saving mode.

3. The direct current-to-direct current converter of claim 2, wherein the first converter further comprises: a first switch coupled between a gate electrode of the first transistor and a gate electrode of the first power saving transistor, wherein the first switch is turned on in the normal mode; a second switch coupled between the gate electrode of the first power saving transistor and the first switching controller, wherein the second switch is turned on in the power saving mode; a third switch coupled between a gate electrode of the second transistor and a gate electrode of the second power saving transistor, wherein the third switch is turned on in the normal mode; and a fourth switch coupled between the gate electrode of the second power saving transistor and the first switching controller, wherein the fourth switch is turned on in the power saving mode.

4. The direct current-to-direct current converter of claim 3, wherein to the first power saving transistor and the second power saving transistor are alternately turned on in the normal mode, in which the first and third switches are turned on













11. The direct current-to-direct current converter of claim 10, wherein the first converter further includes: a first switch coupled between a gate electrode of the first transistor and a gate electrode of the first power saving transistor, wherein the first switch is turned on in the normal mode; a second switch coupled between the gate electrode of the first power saving transistor and the first switching controller, wherein the second switch is turned on in the power saving mode; a third switch coupled between a gate electrode of the second transistor and a gate electrode of the second power saving transistor, wherein the third switch is turned on in the normal mode; and a fourth switch coupled between the gate electrode of the second power saving transistor and the first switching controller, wherein the fourth switch is turned on in the power saving mode.

12. The direct current-to-direct current converter of claim 11, wherein the first power saving transistor and the second power saving transistor are alternately turned on in the normal mode, in which the first and third switches are turned on.







1. A direct current-to-direct current converter comprising: 

a first converter which outputs a first power voltage in a first mode or in a second mode 

based on a first inductor current generated by alternately turning on a plurality of transistors therein, 

wherein the first converter operates in a first driving manner in the first mode, and operates in a second driving manner in the second mode; 





a second converter which outputs a second power voltage based on a second inductor current generated by alternately turning on a plurality of to transistors therein, 

wherein the second converter operates in a third driving manner in the second mode, and a magnitude of the second power voltage in the second mode is different from a magnitude of the second power voltage in the first mode; and 


a mode selector which supplies a mode control signal to the first and second converters, wherein the first and second converters are driven in the first mode or the second mode based on the mode control signal, 






wherein the first converter comprises: a first inductor coupled between an input power source and a first node, wherein the first inductor generates the first inductor current; 


a first transistor coupled between the first node and a ground; a first power saving transistor coupled in parallel to the first transistor, 

wherein the first power saving transistor has a size smaller than a size of the first transistor; 


a second transistor coupled between the first node and a first output end; and 

a second power saving transistor coupled in parallel to the second transistor, 

wherein the second power saving transistor has a size smaller than a size of the second transistor.

1. A direct current-to-direct current converter comprising: 

a first converter which outputs a first power voltage in a normal mode or in a power saving mode 
based on a first inductor current generated by alternately turning on a plurality of transistors therein, 

wherein the first converter operates in a first driving manner in the normal mode, and operates in a second driving manner in the power saving mode, and a magnitude of the first power voltage in the power saving mode is a same as a magnitude of the first power voltage in the normal mode; 

a second converter which outputs a second power voltage based on a second inductor current generated by alternately turning on a plurality of transistors therein, 

wherein the second converter operates in a third driving manner in the power saving mode, and a magnitude of the second power voltage in the power saving mode is different from a magnitude of the second power voltage in the normal mode; and 

a mode selector which supplies a mode control signal to the first and second converters, wherein the first and second converters are driven in the normal mode or the power saving mode based on the mode control signal, 

wherein a potential difference between the first power voltage and the second power voltage in the power saving mode is less than that in the normal mode.

9. The direct current-to-direct current converter of claim 1, wherein the second converter operates in one of the first driving manner, the second driving manner and the third driving manner, which is determined based on a magnitude of a load of a display panel connected thereto, in the first mode.


3. The direct current-to-direct current converter of claim 1, wherein the second converter operates in one of the first driving manner, the second driving manner and the third driving manner, which is determined based on a magnitude of a load of a display panel connected thereto, in the normal mode.

10. The direct current-to-direct current converter of claim 9, wherein the third driving manner is implemented as a pulse frequency modulation manner.

4. The direct current-to-direct current converter of claim 3, wherein the third driving manner is implemented as a pulse frequency modulation manner.

11. The direct current-to-direct current converter of claim 9, wherein when the first converter operates in the first driving manner, a magnitude of the first inductor current is continuously changed, and when the first converter operates in the second driving manner, the magnitude of the first inductor current is not changed during a predetermined period.

5. The direct current-to-direct current converter of claim 3, wherein when the first converter operates in the first driving manner, a magnitude of the first inductor current is continuously changed, and when the first converter operates in the second driving manner, the magnitude of the first inductor current is not changed during a predetermined period.

12. The direct current-to-direct current converter of claim 11, wherein when the second converter operates in the second driving manner, a magnitude of the second inductor current is not changed during a first discontinuous period, to when the second converter operates in the third driving manner, the magnitude of the second inductor current is not changed during a second discontinuous period, and the second discontinuous period is longer than the first discontinuous period.

6. The direct current-to-direct current converter of claim 5, wherein when the second converter operates in the second driving manner, a magnitude of the second inductor current is not changed during a first discontinuous period, when the second converter operates in the third driving manner, the magnitude of the second inductor current is not changed during a second discontinuous period, and the second discontinuous period is longer than the first discontinuous period.







18. A display device comprising: 

a display panel including a plurality of pixels, wherein the display panel displays an image in one of a first mode and a second mode; 

a data driver which provides a data signal to the display panel; and 


a direct current-to-direct current converter which supplies a first power voltage and a second power voltage lower than the first power voltage to the display panel, and supplies a source driving voltage to the data driver, 


wherein the direct current-to-direct current converter comprises: to a first converter which outputs the first power voltage in a first mode or in a second mode 





based on a first inductor current generated by alternately turning on a plurality of transistors therein, wherein the first converter operates in a first driving manner in the first mode, and operates in a second driving manner in the second mode; 



a second converter which outputs the second power voltage based on a second inductor current generated by alternately turning on a plurality of transistors therein, 

wherein the second converter operates in a third driving manner in the second mode, and a magnitude of the second power voltage in the second mode is different from a magnitude of the second power voltage in the first mode; and 



a mode selector which supplies a mode control signal to the first and second converters, wherein the first and second converters are driven in the first mode or the second mode based on the mode control signal, 







wherein the first converter comprises: a first inductor coupled between an input power source and a first node, wherein the first inductor generates the first inductor current; 

a first transistor coupled between the first node and a ground; a first power saving transistor coupled in parallel to the first transistor, 

wherein the first power saving transistor has a size smaller than a size of the first transistor; 


a second transistor coupled between the first node and a first output end; and 

a second power saving transistor coupled in parallel to the second transistor, 

wherein the second power saving transistor has a size smaller than a size of the second transistor.

1. A direct current-to-direct current converter comprising: 








a first converter which outputs a first power voltage in a normal mode or in a power saving mode… 




wherein the first converter operates in a first driving manner in the normal mode, and operates in a second driving manner in the power saving mode, and a magnitude of the first power voltage in the power saving mode is a same as a magnitude of the first power voltage in the normal mode; 


… based on a first inductor current generated by alternately turning on a plurality of transistors therein, 





a second converter which outputs a second power voltage based on a second inductor current generated by alternately turning on a plurality of transistors therein, 

wherein the second converter operates in a third driving manner in the power saving mode, and a magnitude of the second power voltage in the power saving mode is different from a magnitude of the second power voltage in the normal mode; and 

a mode selector which supplies a mode control signal to the first and second converters, wherein the first and second converters are driven in the normal mode or the power saving mode based on the mode control signal, 

wherein a potential difference between the first power voltage and the second power voltage in the power saving mode is less than that in the normal mode.

[claim 10] 10. The direct current-to-direct current converter of claim 1, wherein the first converter includes: a first inductor coupled between an input power source and a first node, wherein the first inductor generates the first inductor current; 

[claim 10] a first transistor coupled between the first node and a ground; a first power saving transistor coupled in parallel to the first transistor, 

[claim 10] wherein the first power saving transistor has a size smaller than a size of the first transistor; 

[claim 10] a second transistor coupled between the first node and a first output end; 

[claim 10] a second power saving transistor coupled in parallel to the second transistor, 

[claim 10] wherein the second power saving transistor has a size smaller than a size of the second transistor; and 

[claim 10] a first switching controller which controls on/off operations of the first transistor, the second transistor, the first power saving transistor and the second power saving transistor, wherein the first transistor and the second transistor are alternately turned on in the normal mode, and the first power saving transistor and the second power saving transistor are alternately turned on in the power saving mode.



Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 18 of the present application overlaps and encompasses the scope of claims 1, 10 of US Patent 10679540, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claims 1, 10 of US Patent 10679540 to that of claims 1, 18 of the present application for the well-known purpose of having a larger scope of patent protection, and consequently, more products in the industrial applicability which are patent protected.

Allowable Subject Matter
Subject to the double patenting rejection above, claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A direct current-to-direct current converter comprising: 
a first converter which outputs a first power voltage in a first mode or in a second mode based on a first inductor current generated by alternately turning on a plurality of transistors therein, 
wherein the first converter operates in a first driving manner in the first mode, and operates in a second driving manner in the second mode; a second converter which outputs a second power voltage based on a second inductor current generated by alternately turning on a plurality of to transistors therein, 
wherein the second converter operates in a third driving manner in the second mode, and a magnitude of the second power voltage in the second mode is different from a magnitude of the second power voltage in the first mode; and 
a mode selector which supplies a mode control signal to the first and second converters, 
wherein the first and second converters are driven in the first mode or the second mode based on the mode control signal, 
wherein the first converter comprises: a first inductor coupled between an input power source and a first node, wherein the first inductor generates the first inductor current; a first transistor coupled between the first node and a ground; 
a first power saving transistor coupled in parallel to the first transistor, 
wherein the first power saving transistor has a size smaller than a size of the first transistor; 
a second transistor coupled between the first node and a first output end; and a second power saving transistor coupled in parallel to the second transistor, 
wherein the second power saving transistor has a size smaller than a size of the second transistor.

As to claim 18, none of the prior art found by the Examiner discloses the claimed aspects of:  A display device comprising: a display panel including a plurality of pixels, wherein the display panel displays an image in one of a first mode and a second mode; 
a data driver which provides a data signal to the display panel; and 
a direct current-to-direct current converter which supplies a first power voltage and a second power voltage lower than the first power voltage to the display panel, and supplies a source driving voltage to the data driver, 
wherein the direct current-to-direct current converter comprises: to a first converter which outputs the first power voltage in a first mode or in a second mode based on a first inductor current generated by alternately turning on a plurality of transistors therein, 
wherein the first converter operates in a first driving manner in the first mode, and operates in a second driving manner in the second mode; a second converter which outputs the second power voltage based on a second inductor current generated by alternately turning on a plurality of transistors therein, 
wherein the second converter operates in a third driving manner in the second mode, and a magnitude of the second power voltage in the second mode is different from a magnitude of the second power voltage in the first mode; and 
a mode selector which supplies a mode control signal to the first and second converters, wherein the first and second converters are driven in the first mode or the second mode based on the mode control signal, 
wherein the first converter comprises: a first inductor coupled between an input power source and a first node, 
wherein the first inductor generates the first inductor current; a first transistor coupled between the first node and a ground; 
a first power saving transistor coupled in parallel to the first transistor, 
wherein the first power saving transistor has a size smaller than a size of the first transistor; a second transistor coupled between the first node and a first output end; and 
a second power saving transistor coupled in parallel to the second transistor, wherein the second power saving transistor has a size smaller than a size of the second transistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/08/2022